Citation Nr: 0217416	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral plantar fasciitis/heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, granted 
service connection for bilateral plantar fasciitis/heel 
spurs and assigned a noncompensable evaluation to that 
disability.  The veteran appeals the assignment of a 
noncompensable initial disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has mild bilateral plantar fasciitis with 
occasional pain following overuse.  He uses orthotics on a 
daily basis and has learned which activities to limit in 
order to avoid exacerbating his foot disability.

3.  The veteran's overall disability more closely 
approximates a moderate foot injury in each foot.


CONCLUSION OF LAW

The criteria for a 10 percent initial disability evaluation 
for right plantar fasciitis/heel spurs and a 10 percent 
initial disability evaluation for left plantar 
fasciitis/heel spurs have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.71, 4.71a, 
Diagnostic Codes 5276 and 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify a veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in detail in a statement of the 
case dated in February 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim and of the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by obtaining 
medical evidence and affording the veteran a physical 
examination.  It appears that all known and available 
medical records relevant to the issue on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

The veteran had honorable service for over twenty years and 
made application for VA compensation benefits upon his 
discharge from the service in June 1999.  His service 
medical records clearly show a diagnosis of plantar 
fasciitis in 1993 with extensive treatment upon onset and 
treatment tapering off as the foot disability came under 
control with the use of medication, physical therapy, and a 
long program of cortisone injections.  The veteran was 
granted service connection for bilateral plantar fasciitis, 
but requests a compensable evaluation, asserting in his 
January 2001 notice of disagreement that he believes he 
should be compensated for the level of disability at the 
time of disability onset, for the difficulty and duration of 
his treatment during service, and for the level of 
restriction on his physical activities which he is required 
to observe in order to avoid exacerbating his foot 
disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must first point out that while the schedule for 
rating disabilities provides expressly that the history of 
the disability is for consideration (38 C.F.R. § 4.2 
(2002)), it is the current level of disability that provides 
the basis for the assignment of a disability rating.  
Moreover, it is important to note at this juncture that the 
date entitlement to VA compensation benefits for the 
veteran's bilateral foot disability arose is July 1, 1999, 
the date following his discharge from active service.  See 
38 U.S.C.A. § 5110(b)(1).  As such, it is the duty of VA to 
determine the level of disability as of that date.  There 
is, in fact, no legal basis for the Board to award 
disability compensation benefits based upon the severity of 
the disability as it existed at any point during the 
veteran's period of active service and prior to his 
eligibility for VA compensation benefits.  

By pointing out these statutory and regulatory guidelines, 
the Board is not indicating or implying any lack of empathy 
with the veteran's claim.  The Board entirely agrees with 
the veteran that the service medical records certainly 
demonstrate that he experienced excruciating pain at the 
onset of his disability in 1993 and required extensive and 
protracted treatment in order to return him to a level of 
functionality.  The Board further can readily comprehend why 
the veteran believes that the statement of the case by the 
RO did not fully reflect the level of impairment the 
disability created during active service, particularly 
during the earlier phases of the disability.  Even assuming 
for the purposes of this matter that the statement of the 
case or rating determinations were not as expansive with 
regard to the severity of the disability in service as the 
veteran believes would be appropriate, this is not a 
prejudicial error as the current rating must be based upon 
the current level of disability. 

The veteran's bilateral plantar fasciitis has been evaluated 
using the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Codes 5276 and 5284.  There is no diagnostic code 
specifically outlining rating criteria for plantar 
fasciitis.  The Board notes, however, that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20. 

Diagnostic Code 5276 allows for the assignment of disability 
evaluations for symptoms of acquired flat feet.  
Specifically, a 50 percent evaluation is assigned for 
pronounced disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation which is not improved by orthopedic shoes or 
appliances; a 30 percent evaluation is assigned for severe 
disability with objective evidence of marked deformity; a 10 
percent evaluation is assigned for moderate disability 
evidenced by weight-bearing lines over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet; and, a noncompensable 
evaluation is assigned for mild disability evidenced by 
symptom relief with the use of a built-up shoe or arch 
support.

Diagnostic Code 5284 allows for the assignment of a 30 
percent evaluation when there is evidence of severe foot 
injury, a 20 percent evaluation when there is evidence of 
moderately severe foot injury, and a 10 percent evaluation 
is assigned when there is evidence of a moderate foot 
injury.  In every instance where the 
schedule of ratings does not provide a noncompensable 
evaluation for a diagnostic code, a noncompensable 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Foot disabilities may also be evaluated under Diagnostic 
Codes 5277 through 5283 when there is evidence of weakness 
in the foot, the presence of a claw foot, metatarsalgia, 
severe hallux valgus, hammer toes, malunion or nonunion of 
tarsal or metatarsal bones, and/or the actual loss of use of 
the foot.  There are no ratings available for assignment 
under the musculoskeletal system portion of the schedule of 
ratings based on limitation of motion in the foot.  As such, 
38 C.F.R. Sections 4.40 and 4.45 are not for application.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evidence of record shows that upon the veteran's 
discharge from service, he underwent VA examination in 
August 1999 and reported working on a full-time basis as a 
project manager for information management systems at a 
local college.  He related having changed the type of shoe 
he was wearing, including the orthotic required for that 
type of shoe, and experiencing an increase in pain as a 
result.  The veteran stated that he had increased pain in 
both feet with walking and standing, but that his worst pain 
was upon rising in the mornings.  He further stated that 
compared to the pain he experienced upon onset of 
disability, he only had mild discomfort.  

Upon examination, the veteran was in no apparent distress 
and had an erect posture and normal gait.  There was no 
tenderness to palpation and he had a full range of active 
and passive motion in both feet.  The veteran had very mild 
hallux valgus deformity of the right great toe.  He was 
capable of rising on his toes and heels and supination, 
pronation and squatting were all performed without 
difficulty.  There were no neurologic deficits and the 
veteran was diagnosed as having plantar fasciitis, improved 
on treatment.

Following a complete review of the evidence, including the 
veteran's credible reports that he must limit his activity 
in order to avoid an exacerbation of symptoms, the Board 
finds that the veteran has a foot disability with symptoms 
largely controlled by the use of orthotics on a daily basis 
and by the veteran's tailoring of his activities.  There is 
no clear cut evidence of moderate disability as the veteran 
is not functionally limited in performing his activities of 
daily living and there is no current evidence of pain on 
manipulation of his feet, a weight-bearing line over his 
great toe, or inward bowing of the Achilles tendon.  The 
extent of the veteran's current disability is his complaints 
of mild discomfort, the use of orthotics, and the need to 
limit activities such as standing and walking.  

The Board finds that the history of the disability 
demonstrates that it is real and, absent effective measures 
to control, can be very disabling.  While the objective 
findings in the examination setting are minimal to 
nonexistent, the Board does find the record convincing that 
orthotics and nontrivial restrictions of activities are 
mandatory on a daily basis to maintain the veteran's 
functioning in the occupational setting.  In the Board's 
view, these considerations indicate that the symptoms more 
closely approximate a moderate level of foot disability 
under Diagnostic Code 5284 for each foot.  See 38 C.F.R. 
§ 4.7 (2002).  Consequently, the Board finds that a 
compensable evaluation is appropriate for assignment as of 
the date entitlement to VA benefits arose and there is 
nothing in the record to suggest the need for staged ratings 
as the veteran's foot disability has been stable since July 
1999.  Implicit in this conclusion is the corollary that a 
compensable evaluation would not be warranted under any of 
the other diagnostic codes for evaluating a foot disability.  
The record does not show findings appropriate to any other 
code (no flatfoot, no weak foot, no claw foot, no 
metatarsalgia, no severe hallux valgus, no hallux rigidus, 
no hammer toe, no malunion or nonunion of a tarsal or 
metatarsal bone and no arthritis), and therefore the most 
appropriate diagnostic code for use is the generalized 
criteria of Diagnostic Code 5284.  As such, the Board finds 
that the criteria for 10 percent initial disability 
evaluations have been met for each foot disability.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."

The veteran does not assert that he is unemployable because 
of his service-connected disability nor that he requires 
frequent periods of hospitalization for his foot disability.  
Additionally, he has not identified any specific factors 
that may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  Although the Board does not 
doubt that limitation caused by a need to limit one's 
standing and walking would have an adverse impact on 
employability, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  Because the record does not 
reflect any loss of industrial capacity, the Board finds 
that the 10 percent evaluations assigned for each foot 
disability in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
as of the date entitlement arose and an extra-schedular 
evaluation is not required. 


ORDER

A 10 percent initial disability evaluation for right plantar 
fasciitis/heel spurs and a 10 percent initial disability 
evaluation for left plantar fasciitis/heel spurs is granted, 
subject to the law and regulations governing the payment of 
disability compensation.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

